Case 1:19-cv-00276-PLM-RSK ECF No. 18-1 filed 08/22/19 PageID.629 Page 1 of 4




                     Defendants’ Exhibit 1
Case 1:19-cv-00276-PLM-RSK ECF No. 18-1
                                   13-8 filed 08/22/19
                                              06/03/19 PageID.630
                                                       PageID.456 Page 2
                                                                       1 of 4
                                                                            3




                                 Exhibit 8
                         Plaintiff's
                        Affidavit of David Werking
Case 1:19-cv-00276-PLM-RSK ECF No. 18-1
                                   13-8 filed 08/22/19
                                              06/03/19 PageID.631
                                                       PageID.457 Page 3
                                                                       2 of 4
                                                                            3
Case 1:19-cv-00276-PLM-RSK ECF No. 18-1
                                   13-8 filed 08/22/19
                                              06/03/19 PageID.632
                                                       PageID.458 Page 4
                                                                       3 of 4
                                                                            3
